Motion to withdraw part of appeal granted, without costs. Motion to dispense with printing denied, without costs, and without prejudice to renewal after the settlement of a case on appeal. The appellant may proceed to make a case and cause the same to be settled, as provided in sections 575 and 576 of the Civil Practice Act and rules 230, 232 and 234 of the Rules of Civil Practice. Although the appeal is not from a judgment, the rules in respect to the abridgement of the record on an appeal from a judgment may be adapted to the practice on this appeal from an order in a special proceeding. (Capone v. Matteo Realty Corp., 241 App. Div. 845; Matter of the City of Rochester [Smith St. Bridge Widening], 234 App. Div. 647.) After the settlement of the case appellant, if so advised, may make a further application to this court to dispense with printing in part. Present — Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ.